

115 HR 4684 : Ensuring Access to Quality Sober Living Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4684IN THE SENATE OF THE UNITED STATESJune 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo direct the Secretary of Health and Human Services to identify or facilitate the development of
 best practices for operating recovery housing, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Access to Quality Sober Living Act of 2018.2.National recovery housing best practicesPart P of title III of the Public Health Service Act is amended by adding at the end the following new section:399V–7.National recovery housing best practices(a)Best practicesThe Secretary of Health and Human Services, in consultation with the Secretary for Housing and Urban Development, patients with a history of opioid use disorder, and other stakeholders, which may include State accrediting entities and reputable providers, analysts, and stakeholders of recovery housing services, such as the National Alliance for Recovery Residences, shall identify or facilitate the development of best practices, which may include model laws for implementing suggested minimum standards, for operating recovery housing.(b)DisseminationThe Secretary shall disseminate the best practices identified or developed under subsection (a) to—(1)State agencies, which may include the provision of technical assistance to State agencies seeking to adopt or implement such best practices;(2)recovery housing entities; and(3)the public, as appropriate.(c)DefinitionsIn this section:(1)The term recovery housing means a shared living environment free from alcohol and illicit drug use and centered on peer support and connection to services, including medication-assisted treatment services, that promote sustained recovery from substance use disorders.(2)The term State includes any of the several States, the District of Columbia, each Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), and any territory or possession of the United States.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $3,000,000 for the period of fiscal years 2019 through 2021..Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk.